Order filed May 5, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00408-CV
                                  ____________

  HILARIO R. HERNANDEZ A/K/A HILARIO RAMOS HERNANDEZ,
                           Appellant
                                        V.

     CHRISTINA M. FOOS, INDIVIDUALLY AND AS TEMPORARY
          ADMINISTRATOR OF THE ESTATE OF BELINDA G.
                  HERNANDEZ, DECEASED, Appellee


             On Appeal from the Co Ct at Law No 2 & Probate Ct
                          Brazoria County, Texas
                    Trial Court Cause No. PR39396A

                   CONTINUING ABATEMENT ORDER

      On April 27, 2020, appellant filed an agreed status update indicating that the
parties would need an additional four months until their settlement negotiations
could be finalized. Accordingly, we issue the following order.

      The appeal will continue to be abated, treated as a closed case, and removed
from this court’s active docket until September 8, 2020. The appeal will be
reinstated on this court’s active docket at that time, or when the parties file a
motion to dismiss the appeal or other dispositive motion. The court will also
consider an appropriate motion to reinstate the appeal filed by any p arty, or the
court may reinstate the appeal on its own motion.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.